                Case 1:20-cv-01462-GHW Document 9 Filed 05/29/20 Page 1 of 1


                                                                              Joseph H. Mizrahi – Attorney
                                                                              300 Cadman Plaza W, 12th Floor
                                                                                         Brooklyn, NY 11201
                                                                            P: 929-575-4175 | F: 929-575-4195
                                                                            E: joseph@cml.legal | W: cml.legal

                                                                                          USDC SDNY
                                                                                          DOCUMENT
                                                               May 27, 2020               ELECTRONICALLY FILED
                                                                                          DOC #:
                                                                                          DATE FILED: 5/29/20
 VIA ECF
 Hon. Judge Gregory H. Woods
 United States District Judge
 Southern District of New York
 500 Pearl Street                                               MEMORANDUM ENDORSED
 New York, NY 10007


        Re: Cruz v. Shoebacca LTD., Civil Action No. 1:20-cv-01462-GHW

 Dear Judge Woods,

        The undersigned represents Plaintiff Shael Cruz (hereinafter “Plaintiff”) in the above-
 referenced matter.

         The initial conference for this matter is set for Tuesday, June 2, 2020 at 11:00 a.m. It is now
 May 27, 2020 and Defendant has yet to appear in this case. By way of background, Plaintiff has
 made multiple service attempts at numerous locations without success and is still in the process of
 ascertaining the proper address in which to serve Defendant.

         In light of the above, the undersigned requests that the upcoming Conference be adjourned
 as well as an additional 30 days in which to file an Affidavit of Service with the Court.

        Thank you for your time and consideration of the above request.


                                                               Respectfully submitted,

                                                               /s/ Joseph H. Mizrahi__
                                                               Joseph H. Mizrahi, Esq.



Application granted. The initial pretrial conference scheduled for June 2, 2020 is adjourned sine die. The
deadline for Plaintiff to effectuate service of the summons and complaint upon Defendant is extended to June 11,
2020.
SO ORDERED.

Dated: May 29, 2020                                                    _____________________________________
                                                                              GREGORY H. WOODS
                                                                             United States District Judge
